DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for “the dented space” recited in claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao (U.S. Publication No. 2019/0014201). Regarding claim 1, Bao teaches a camera system, comprising: a  by the driving shaft to rotate around a central axis of the driving shaft; a mobile driving module 42 for providing reciprocating driving force, including a second driving unit 42 and a driving member (shaft between 42 and 44 depicted in fig. 10) connected to an output of the second driving unit; wherein the supporting base is connected to the driving member away from an end part of the camera module (the driving member is connected to the bottom of 44 and the camera module is above the supporting base); the second driving unit drives the driving member to move, so that the driving member drives the supporting base, the rotary driving module, and the camera module to reciprocate in a direction parallel to the central axis of the driving shaft (para 47. “The linear motor 42 is configured to control the rotary motor 44 to move linearly together with the input-output module 30, such that the input-output module 30 is exposed from the end portion 14 of the body 10.” And para 51 “and then the mover of the linear motor 42 is retracted to drive the rotary motor 44 and the input-output module 30 to retract until the input-output module 30 is completely accommodated back into the groove 102.”).	
Regarding claims 12 and 14, Bao teaches a side frame 13; a covering plate 11 or 12 covered on the side frame and jointly forming an accommodation space; a camera system 30 disposed in the accommodation space; wherein the side frame is provided with a through hole penetrating therethrough (inherent in order for the camera to be able to emerge and retract as depicted in figures 5, 10 and 11), and the camera module is opposite to the through hole; the camera module can be driven by the mobile driving module to extend from the through hole to the outside of the accommodation space and retract into the accommodation space; when the camera module is completely extended .  

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue (CN110035213A). Regarding claim 1, Yue teaches a camera system, comprising: a supporting base 121; a rotary driving module 120 installed on the supporting base for outputting rotary power, including a first driving unit motor 123, and a driving shaft 122 connected to an output of the first driving unit for being driven by the first driving unit; a camera module 130, connected to the driving shaft for being driven by the driving shaft to rotate around a central axis of the driving shaft; a mobile driving module 110 for providing reciprocating driving force, including a second driving unit 111 and a driving member 113 connected to an output of the second driving unit; wherein the supporting base is connected to the driving member away from an end part of the camera module (see fig. 2, connection is near bottom of 121 while camera is attached at top of 121) ; the second driving unit drives the driving member to move, so that the driving member drives the supporting base, the rotary driving module, and the camera module to reciprocate in a direction parallel to the central axis of the driving shaft.	
Regarding claim 7, Yue teaches the supporting base includes a vertical arm connected at the bottom to the driving member and a lateral arm disposed laterally at the top of the vertical arm; the first driving unit is installed at the bottom part of the lateral arm, and the driving shaft is rotatably connected to the lateral arm.  See annotated figure. 2 below.

    PNG
    media_image1.png
    838
    744
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (U.S. Publication No. 2019/0014201) in view of Fan (CN 109495677). Bao teaches the salient features of the claimed invention except for wherein when the camera module is retracted into the accommodation space, the top end of the camera module and the through hole are located on the same plane.  Fan teaches in figure 4 that it was known to have the top end of the camera module and the through hole located on .

Allowable Subject Matter
Claims 2-6 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (CN107888809), (Zheng (WO2020/015559) and Yang (U.S. Publication No. 2020/0344338) are all directed to terminal devices which have a camera module capable of elevating and rotating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852